DETAILED ACTION
Applicant: BETTERMAN, Thomas
Assignee: HOMAG Bohrsysteme GmbH
Attorney: Mark J. ITRI (Reg. No.: 36,171)
Filing: §371 National Stage Application filed 20 February 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-17 are currently pending before the Office.

Priority
The instant application is a §371 National Stage Application for PCT/EP2018/073196 filed 29 August 2018 with priority to DE 10-2017-119898.9 filed 30 August 2017. 

Information Disclosure Statement
The information disclosure statements (IDS) filed 02/20/2020, 04/21/2020, & 10/06/2021 have been considered.

Claim Interpretation
The following claim limitations will be interpreted in view of their Broadest Reasonable Interpretation (see MPEP 2111), as detailed below, in view of the fact that the Specification did not provide formal definitions specifically limiting the interpretation of terms: 
The term/phrase “handling and/or machining a workpiece” (claims 1-11) includes terms which are/is not specifically defined in the Specification.  In view of the use of the generally open-ended terminology used, the intended scope of "handling and/or machining", could correspond to, for example, conveyor belts in a manufacturing process, structure capable of supporting a workpiece, or any other control of a workpiece.  
The term/phrase “a marking device for introducing a laser and/or microwave markings on the workpiece or inside the workpiece” (claims 10-11 & 13-14) includes terms which are/is not specifically defined in the Specification.  In view of the use of the generally open-ended terminology used, the intended scope of "marking device/markings" could correspond to, for example, embedding information within the workpiece, introducing laser or microwave radiation into the workpiece, or any other use of laser or microwave technology that produces a change in a workpiece.
  The term/phrase “evaluating a workpiece” (claims 12-17) includes terms which are/is not specifically defined in the Specification.  In view of the use of the generally open-ended terminology used, the intended scope of "evaluating" could correspond to, for example, providing imaging corresponding to material and structural properties inside a workpiece, collecting information about the workpiece, or obtaining any information regarding the workpiece.
These interpretations are not given to dispute the enablement of the terms used, but are given to delineate the broadness of the claims as currently claimed.  The Examiner’s reference to “specific definitions” refers to Applicant(s) ability to be their “own lexicographer” (see MPEP §2111.01 - inventor may define specific terms used to describe the invention, but must do so “with reasonable clarity, deliberateness, and precision”).  Any “special meaning” assigned to a term “must be sufficiently clear in the Specification that any departure from common usage would be so understood by a person of experience in the field of the invention” Multiform Desiccants Inc.v. Medzam Ltd., 133 F.3d 1473, 1477, 45 USPQ2d 1429, 1432 (Fed. Cir. 1998).  Prior art may be amended around by inserting further limitations in the claims which differentiate the invention from the cited art by providing further detail that defines around the above interpretations by providing further detail into how structures are arranged, how functions/properties are performed, and/or the relevant radiation, assuming there is support for the limitations in the disclosure or from the general knowledge of a person having ordinary skill in the related art.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 7, and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 12 include the phrases “depicts a characteristic internal structure of the workpiece” and “determining a characteristic material parameter” which are indefinite since the term “characteristic” is a relative term which renders the claim indefinite. The term “characteristic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “characteristic” varies from context to context and material to material.  For example, foam, fiberglass, plastic, wood, and resin are all capable of being “a workpiece having a non-metal surface” (claim 1) or “a workpiece” (claim 12), but they have different “characteristic internal structure” and/or “characteristic material parameters”.  Further detail should be added to define “characteristic” or the term should be removed.  Claims 3 and 13-17 inherit this rejection.
Claim 7 includes the phrase "wherein the radar radiation is outside the visible spectral range, typically between 70 and 75 GHz” which is indefinite since it is unclear if the claims require “radar radiation outside of the visible spectral range” or if it specifically requires “radar radiation between 70 and 75 GHz” since “typically” indicates a preferred or intended range, but not required.  If “70-75 GHz” is required, then the claims must be amended to make the scope clear.  For purposes of examination, “radar radiation outside the visible spectral range” will correspond to the claimed invention.  
Claim 11 includes the phrase “wherein the marking device is placed in a feed point of the device” which is indefinite for claiming both an apparatus and the method steps of using the apparatus (see MPEP §2173.05(p), In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).  The claims should be amended to claim structure “configured" or “arranged” to perform functions, rather than claiming structure performing a step, e.g. "system is configured to adjust".  It is unclear if the claim scope requires a specific structural arrangement or the performance of method steps using the claims apparatus.  It is unclear if the claims require a person or machine to physically place the “marking device . . in a feed point of the device” or if the “marking device” is “configured to introduce markings on or in the workpiece at a feed point” or some similar amendment.  
Claim 12 includes the phrase “preferably a component-specific reflection value of the workpiece” which is indefinite since it is unclear if the claims require “a component-specific reflection value of the workpiece” or if it is merely “preferable”.  If it is required, then “preferably” should be removed.  Otherwise further detail should be added to explain how “a component-specific reflection value of the workpiece” is related to the other claimed elements.
Claim 16 includes the phrase “the intensity of the radar radiation is increased” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 includes “emitting electromagnetic radiation” which covers all spectrums.  Claim 16 should be amended to “the intensity of the electromagnetic radiation is increased”, “wherein the electromagnetic radiation includes radar radiation and the intensity of the radar radiation is increased”, or a similar amendment.
Claim 17 includes the phrase “information can be relayed on to the next machining step” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The parent claim fails to include a primary or any prior “machining steps” or “a next machining step”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallasch et al. (US Pub. 2017/0109874) and Liu (US Pat. 5,859,535).
Hallasch et al. discloses a device for handling and/or machining a workpiece having a surface (Hallasch et al.: Fig. 1 workpiece 4; Abstract - determining material type & surface condition of a workpiece) comprising:
a workpiece identification device (Fig. 1) which is designed to irradiate electromagnetic radiation to the workpiece (4) and to receive electromagnetic radiation reflected (12) from the workpiece (4);

    PNG
    media_image1.png
    635
    563
    media_image1.png
    Greyscale


a data processing unit (20) which is configured to determine information (¶¶45-46 – material type determined based on reflectance) from the workpiece (4) on the basis of measured data of the reflected electromagnetic radiation (¶¶38-40 – Fourier transformed spatial frequency domain  corresponds to component specific reflection values; ¶¶44-45).
Although Hallasch et al. discloses receiving radiation reflected from the workpiece, it fails to disclose receiving radiation from the inside of the workpiece and it fails to disclose a non-metallic surface.
In a related field of endeavor, Liu discloses a method for evaluating a target having a non-metallic surface for defects (Liu: Fig. 6 – location and size of defect void; C.1:L.5-7 - non-destructive evaluation of internal defects within non-metallic materials by use of microwave radiation; C.2:L.21-31 non-metallic target) comprising:
a target identification device (Fig. 1) which is designed to irradiate electromagnetic radiation (12; C.2:L.21-31 antenna 10 emits microwave radiation) inside the target and to receive electromagnetic radiation reflected from the inside of the target (Fig. 6; C.4:L.8-42 – detecting void location and size within target 16) in the direction of the target (16);

    PNG
    media_image2.png
    722
    1260
    media_image2.png
    Greyscale


a data processing unit (38) which is configured to determine information from the inside of the target (Fig. 6; C.4:L.8-42) on the basis of measured data of the reflected electromagnetic radiation (Fig. 1; Fig. 6; C.4:L.8-42).
In view of the ability to obtain void locations within non-metallic materials using microwave radiation and signal processing as is disclosed in Liu at Columns 3-4 & Figure 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu with the teachings of Hallasch et al. to obtain internal structural details of non-metallic workpieces utilizing microwave radiation and related signal processing.

Regarding claim 2, Hallasch et al. and Liu further disclose wherein the information determined by the data processing unit (Hallasch et al.: Fig. 1 unit 20; Liu: Fig. 1 unit 38) depicts a characteristic internal structure (Liu: Fig. 6; C.4:L.8-42 - void) of the workpiece (Hallasch et al.: Fig. 1 workpiece 4).
Regarding claim 3, Hallasch et al. and Liu further disclose wherein the internal structure of the workpiece is retrieved in a line or plane that is perpendicular to a workpiece surface and/or in a line or plane that is parallel to a workpiece surface (Hallasch et al.: Fig. 1 – perpendicular retrieval; Liu: Fig. 1; Fig. 7A-7B normal incidence 60).
Regarding claim 4, Hallasch et al. further discloses  comprising a conveying device which moves a workpiece at a speed, wherein the speed is set on the basis of the information determined by the data processing unit (Hallasch et al.: ¶¶47-48 advance rate based on information).
Regarding claim 5, Hallasch et al. further discloses  further comprising a machining device for machining a workpiece, wherein the machining device is designed to machine the workpiece on the basis of the information determined by the data processing unit or wherein on the basis of the information determined by the data processing unit the machining device is activated or the operation thereof is changed (Hallasch et al.: ¶¶18-20 – machine-controller; ¶¶47-48 machining adjusts based on information obtained).
Regarding claims 6-8, Liu further discloses wherein the electromagnetic radiation of the workpiece identification device is in the frequency range of radar radiation or terahertz radiation (Liu: C.2:L.52-62 microwave energy source; C.3:L.64-67 – disclosing using the 8-94 Ghz range of frequencies) (claim 6);  wherein the radar radiation is outside the visible spectral range, typically between 70 and 75 GHz (Liu: C.2:L.52-62 microwave energy source; C.3:L.64-67 – disclosing using the 8-94 Ghz range of frequencies) (claim 7); and wherein the electromagnetic radiation of the workpiece identification device is in the range of microwave radiation, and wherein the microwave radiation is between 1 and 300 GHz (Liu: C.2:L.52-62 microwave energy source) (claim 8).
Regarding claim 9, Hallasch et al. further discloses wherein the workpiece identification device is designed to determine the external structure of the workpiece (Hallasch et al.: ¶11 type of metal).
Regarding claim 10, Hallasch et al. and Liu further disclose the device further comprising a marking device for introducing laser (Hallasch et al.: ¶32 laser) and/or microwave (Liu: C.2:L.52-62 microwave energy source) markings on the workpiece or inside the workpiece (Hallasch et al.: Fig. 1 workpiece 4; Liu: Fig. 1 workpiece/target 16).
Regarding claim 11, Hallasch et al. further discloses wherein the marking device is preferably placed in a feed point of the device, at which the workpiece is fed to the device, and wherein the information determined by the data processing unit is based on the markings of the marking device (Hallasch et al.: Fig. 1; ¶¶47-48). 
Regarding claim 12, Hallasch et al. discloses a method for evaluating a workpiece (Hallasch et al.: Fig. 1 workpiece 4; Abstract - determining material type & surface condition of a workpiece) comprising:
emitting electromagnetic radiation (16; ¶36 – diode laser) in the direction of the workpiece (4);

    PNG
    media_image1.png
    635
    563
    media_image1.png
    Greyscale


receiving electromagnetic radiation reflected (12) from the workpiece (4); and
determining a characteristic material parameter (¶¶45-46 – material type determined based on reflectance), preferably a component-specific reflection value of the workpiece, on the basis of the received electromagnetic radiation (¶¶38-40 – Fourier transformed spatial frequency domain  corresponds to component specific reflection values; ¶¶44-45).
Although Hallasch et al. discloses receiving radiation reflected from the workpiece, it fails to disclose receiving radiation from the inside of the workpiece.
In a related field of endeavor, Liu discloses a method for evaluating a non-metallic target for defects (Liu: Fig. 6 – location and size of defect void; C.1:L.5-7 - non-destructive evaluation of internal defects within non-metallic materials by use of microwave radiation; C.2:L.21-31 non-metallic target) comprising:
emitting electromagnetic radiation (C.2:L.21-31 antenna 10 emits microwave radiation) in the direction of the target (16);
receiving electromagnetic radiation reflected (10; C.2:L.21-31 – antenna 10 emits and receives microwave beam from dielectric target 16) from the inside of the target (Fig. 6; C.4:L.8-42 – detecting void location and size within target 16); and

    PNG
    media_image2.png
    722
    1260
    media_image2.png
    Greyscale


determining a characteristic material parameter (Fig. 6; C.4:L.8-42), preferably a component-specific reflection value of the target (C.4:L.8-42  From such time domain data, a determination 54 of distance between target boundaries and the detected void is obtained as well as signal amplitude data 56 on the void isolated from the pulse-echo signals. The separated data 54 and 56 form the basis for timely calculating void location and size, to be displayed by output 42, in accordance with the formulae and conditions hereinbefore described), on the basis of the received electromagnetic radiation (Fig. 1; Fig. 6 time domain data 52; C.4:L.8-42).
In view of the ability to obtain void locations within non-metallic materials using microwave radiation and signal processing as is disclosed in Liu at Columns 3-4 & Figure 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu with the teachings of Hallasch et al. to obtain internal structural details of non-metallic workpieces utilizing microwave radiation and related signal processing.

Regarding claim 13, Hallasch et al. further discloses Hallasch et al. and Liu further disclose wherein information is introduced into the workpiece (Hallasch et al.: Fig. 1 workpiece 4; Liu: Fig. 1 workpiece/target 16) by means of a marking device, in particular by way of laser radiation (Hallasch et al.: ¶32 laser) or microwave radiation (Liu: C.2:L.52-62 microwave energy source) ultrasound.
Regarding claim 14, Hallasch et al. further discloses wherein information introduced by means of a marking device is read out in an additional step (Hallasch et al.: ¶¶47-48).
Regarding claim 15, Hallasch et al. further discloses wherein a workpiece and a workpiece identification device are moved relative to one another for measurement, successive measurement values are detected for a plurality of measuring points inside the workpiece and a characteristic material parameter for the properties of the interior of the workpiece is determined on the basis of the measurement values (Hallasch et al.: Figs. 3A-3C; ¶¶46-48 – multiplicity of images recorded in chronological succession).
Regarding claim 16, Hallasch et al. and Liu further disclose wherein the intensity (Hallasch et al.: ¶¶44-45) of the radar radiation (Liu et al.: Liu: C.2:L.52-62 microwave energy source; C.3:L.64-67 – disclosing using the 8-94 Ghz range of frequencies) is increased, as a result of which successive measurement values are detected for a plurality of measuring points at different depths of the workpiece interior and a characteristic material parameter for the properties of the workpiece is determined on the basis of the measurement values (Hallasch et al.: Figs. 3A-3C; ¶¶46-48; Liu: Fig. 6; C.4:L.8-42).
Regarding claim 17, Hallasch et al. and Liu further disclose wherein the characteristic material parameter (Hallasch et al.: ¶11; Liu: Fig. 6; C.4:L.8-42) serves to identify the material and as a result information can be relayed on to the next machining step (Hallasch et al.: ¶¶46-48).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kinanen et al. (US Pat. 4,123,702) – which discloses detecting knots in wood workpieces (Kinanen et al.: Fig. 1 lumber 9) using microwave radiation emitted and reflected (7,8) utilizing a phase shift in the microwave radiation (C.1:L.34-C.2:L.35).
Sun et al., “Research on Detecting Defects of Square-edged Timber for Fir and Ribbed Birch by Infrared Thermal Imager”, October 2012, IEEE - 2012 Int'l Conf. on Biobase Material Science and Engineering (BMSE), Pgs. 258-261 – which discloses detecting flaws and knots in wood workpieces using infrared radiation (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884